OFFICE    OF THE      AlTORNEY               GENERAL          OF   TElCiS
                                      AUSTIN



--=--
                                 ..
                                 ,'




 Honombls     E.   A.   Hcd&q~‘.‘.
 county,  kUd.itm?
 ~.llliarPeonCounty
 Ceor~etorm, Texas

 Dear sir:




                           rltr or Constcble of tha
                           ch tha suit is p6nding
                             a        fee   OS   TV.3   ($2.00)
                      ch cnse which wfll cov6r
                   6 of all. proo6a6, and tha
                    tba property and exeoutlng
        desds for sane.   If,  in any ouch suit,
        process io lamed to b6 ccrved In
        CountiE;n othar then th6 on6 in'~hich
        the wit Is yandln$, tha Sxcriff 02
        Cmstable   aervin$ the sa~o shall r6-
        cei~6 a fee of One ($1.00) Uollor in
        etch suit for bin 60sviosa.w
sonorablo H. A. Bod~ea, paga 2



         *Frovid6d, that the fees haraln pro-
    vided for in aonneotlon with delinquent
    tax suits shall oonstltuts the only feas
    that shall be ohm&ad by aold offlcars
    ror preparing, filing, institutlnq, and
    proSQOUtin(;Suits On d6linqUent tnXQ8 and
    securlr! collaotion thereof, 6nd all laws
    in OOXlfliCtherawith are hereby l'6p6aladi
         *In ccaa the dalinquant tax-paysr
    shall pay to the collaotor the amount of
    delinquent ttZ6S for Which ha is liable,
    tOG6thar With aocrued interast oft&r the
    filing of auit'befora jud@nent is tQk6A
    against hiZpln'th6 case, than, only ona-
    half of the f66s taxable In suoh a oasa,
    as providsd for herein, shall ba chargsd
    against hia.".
           Tha obovo quoted provisions of Artfola 7332,
Revised Civil StntUt68  of Taaas, are clear and main-
bicuous. Said article sets the sheriff's faes for
his sasvicss in delinquent tax suits at $2.00 for
*in-oaunty tax suits" and at 31.00 for "out-aounty
tax z3uits,mand-.alllami In Conflict therewith are
repealed. The @iold     cwkes no specific provloion'
for %llenr,e f66S." It was undoubtedly the lntsn-
tion of th6 legisloture'bp tha,?ascapa o? this srtiolr
to aid delinquent taxpayei% by keepi= Oourt costs
and foes of tho officers within du6 bounds. This in- .,
tention is further evidencedby tha provision of the
StStUt6 above qUOt6d Which PTOVidoS iOr half fees
when payment or delinquent taxes ond intcr6st are
nUd6 after suit Is filed and barcra jud&mment.Is taken.            '.

           You ar6 therefore respactiully advlsad that
it iS th6 OpiIAiOnOf this d6partn6nt thot your qU6StiOn
should be axmfer6d  in tho negative and it is SO anewsrad.
You are further rsepactiully advised that It is the
Oplnnionof this daportzant that if the dalinquant tax68
md aocrusd   interest are pald after oult is .fll.edand      .,'
before jud,gnantis tak6n,  tha sheritZ would be rntltlad
..




Eonorebls 8. b. Hod5m,   peg@ 3



to char56 one ($1.00) dollar ior all his aervloea in
aonneatlon with win-county tax suItam and rlfty ($0.50)
gents for aXi hi8 srrvlcae in oonnaotion with *oat-
00unty tar suits.*

                                        Yours very   truly

                                  ATTORNEY GEXFAL       OZTEXM



                                  BY.




            APPROVEDm     27,   1940


             &-.LuU’~.,                                      ~,
            ATTORNEY CiXXl3?3AL‘OB~ TEXAS